DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/11/22 have been fully considered but they are not persuasive. The art rejections remain though they have been clarified to address Applicant’s remarks pertaining to the Tyler reference. The double patenting rejection is obviated by the amendment to claim 28. The USC 112 rejections remain as previously presented. No amendments to the independent claims have been filed.
The Applicant posits in section III A on page 8 of the Remarks that the term “water-resistant ring” is sufficiently definite. A similar position was presented in the interview conducted on 12/29/21. But the position by the Office remained the same in both the Non-Final Rejection of 10/14/21 and the interview: this term is not supported by the specification such that it is clear which elements are being referred to. Applicant points to the use of a gasket for this element. But if the gasket is an example of a water-resistant ring, what are the other examples or disclosures? The claim implies that there is a broader concept but the specification only support one term: gasket. A water-resistant ring is not sufficient for the Office determine which element in the specification and drawings is the water-resistant ring because the specification also discloses an o-ring. No amendment has been filed to address this issue.
Similarly, in section III B on pages 8-9, Applicant uses the term “insulating sheet” without support or elaboration in the instant specification. Applicant alludes to the core seal 248 in the Remarks but, again, what are the other examples or disclosures in insulating sheet? The specification uses the terms insulating layer, insulating material, and insulator. The Office does not concur with Applicant that one of ordinary skill should know that the claimed term of “insulating sheet” is referring to the core seal and not the insulating layer, insulating material, or insulator of the instant specification. No amendment has been filed to address the position reiterated by the Office in the interview.
Applicant asserts in Section IV A and B on pages 9-10 of the Remarks that Tyler fails to anticipate the claims as discussed in the interview. But given the lack of amendment to address the USC 112 issues, there is no clear definition of these terms. The Office has clarified the rejection in view of Tyler to address all of the limitations in the broadest reasonable interpretation.
Applicant asserts in Section IV C that Zakharyan fails to anticipate claim 10 because the bus bars 50, 54, or 56
The remaining arguments are only in the context of the ostensible deficiencies of the primary references; deficiencies which are not maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10, 18, and 25 all recite two features using language not found in the instant specification. The terms “a water-resistant ring” and “an insulating sheet” are indefinite since it is not clearly apparent which elements in the specification are being referred to. The one use of the word “ring” is found in instant paragraph 233 to state that an o-ring is not required. The closest element is the gasket (30) and inner rim (58) but it is unclear why these terms are not utilized instead of “a water-resistant ring.” Further, the term insulating sheet is not found in the instant specification. Instead, an adhesive seal (34) is said to be insulating and coating (264) that can provide insulation. By not using the same term(s) as in the specification, the Office cannot properly determine which of these materials is being referred to. Amendment and clarification is required. The dependent claims are similarly rejected for containing the language of the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 9, 18-21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler (US 2014/0141317 A1).
Regarding claims 1, 8, and 9, Tyler discloses an apparatus comprising: an outer housing 52 (paragraph 40); a controller (paragraph 33); a terminal 28 or 30 (paragraph 36); a cell module 24 within the housing 52 (see Figure 4), the cell 24 including: a module housing 44 (see Figure 4); at least one battery cell 42 supported by the housing and including a cell header 50 (paragraph 40); a gasket (water-resistant ring) 48 provided at the cell header 50 (see Figure 9); a conductive element electrically connecting the cell to the terminal (paragraph 37); and an insulating sheet 55 provided between the module housing 44 and outer housing 52 (paragraph 43).
Regarding claim 3, Tyler discloses that the module housing 44 includes a wall 51 with a surface facing the outer housing 52, a clearance provided between the surface 51 and the outer housing 52
Regarding claim 4, Tyler discloses a protective seal applied to the conductive element (paragraphs 29 & 30).
Regarding claim 5, Tyler discloses that the batteries packs have between 48 and 130 volt potential depending on the number of cells (paragraph 4). Simply utilizing less cells would achieve the claimed potential.
Regarding claim 6, Tyler discloses potentials and usages that would necessitate energy of at least 60 Watt-hours (paragraph 4).
Regarding claims 18, 23, and 24, Tyler discloses an apparatus comprising: an outer housing 52 (paragraph 40); a controller (paragraph 33); a terminal 28 or 30 (paragraph 36); a cell module 24 within the housing 52 (see Figure 4), the cell 24 including: a module housing 44 (see Figure 4); at least one battery cell 42 supported by the housing and including a cell header 50 (paragraph 40); a gasket (water-resistant ring) 48 provided at the cell header 50 (see Figure 9); a conductive element electrically connecting the cell to the terminal (paragraph 37); a protective seal applied to the conductive element (paragraphs 29 & 30); and an insulating sheet 55 provided between the module housing 44 and outer housing 52 (paragraph 43).
Regarding claim 19, Tyler discloses that the module housing 44 includes a wall 51 with a surface facing the outer housing 52, a clearance provided between the surface 51 and the outer housing 52 (see Figure 9).
Regarding claim 20, Tyler discloses that the batteries packs have between 48 and 130 volt potential depending on the number of cells (paragraph 4). Simply utilizing less cells would achieve the claimed potential.
Regarding claim 21, Tyler discloses potentials and usages that would necessitate energy of at least 60 Watt-hours (paragraph 4).

Claims 10, 12-14, 17, 25, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zakharyan (US 9,472,794 B1).
Regarding claims 10, 12, and 17, Zakharyan discloses an apparatus comprising: a housing 30A,30B (column 3, lines 18-22); a terminal 12 or 14 (column 4, lines 42-50); a battery cell 40 supported by the housing 30A,30B and including a cell header 302 with an O-ring providing a water-resistant seal at an interface with the header 302 (column 6, lines 47-56); a conductive element connecting the cell to the terminal and non-conductive insulating coating (film) provided between the conductive element and the housing (column 4, lines 42-59). Zakharyan discloses that the batteries have between 3.2 and 12 volt potential (column 4, lines 2-8). Such a cell has the claimed capacity; this is not a patentable distinction since ubiquitous batteries possess these potentials and capacities.
Regarding claim 13, Zakharyan discloses that the batteries cells are 3.2 volt and that the battery pack is the sum of the cells (column 4, lines 2-9). Simply utilizing more cells would achieve the claimed potential.
Regarding claim 14, Zakharyan discloses potentials and usages that would necessitate energy of at least 60 Watt-hours (column 4, lines 2-9).
Regarding claims 25 and 30, Zakharyan discloses an apparatus comprising: a housing 30A,30B (column 3, lines 18-22); a terminal 12 or 14 (column 4, lines 42-50); a battery cell 40 supported by the housing 30A,30B and including a cell header 302 with 302 (column 6, lines 47-56); a conductive element connecting the cell to the terminal and non-conductive insulating coating (film) provided between the conductive element and the housing (column 4, lines 42-59). Zakharyan discloses that the batteries have between 3.2 and 12 volt potential (column 4, lines 2-8). Such a cell has the claimed capacity; this is not a patentable distinction since ubiquitous batteries possess these potentials and capacities.
Regarding claim 27, Zakharyan discloses that the batteries cells are 3.2 volt and that the battery pack is the sum of the cells (column 4, lines 2-9). Simply utilizing more cells would achieve the claimed potential.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler as applied to claim 1 above.
Tyler does not disclose the dimensions of the cells. Changes in size/proportion are not grounds for patentability. See MPEP 2144.04 IV A. It would have been obvious to one having ordinary skill in the art at the time of invention to size the cells of Tyler to whichever dimensions appropriate for the usage.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler as applied to claims 1 and 18 above, respectively, and further in view of Hayashi (US 2013/0224539 A1).
Tyler does not disclose a drain. Hayashi—in an invention for a battery pack with inner and outer housings—discloses a drainage device at a bottom portion of the outer housing so as to allow any accumulated moisture to discharge (paragraph 8). It would have been obvious to one having ordinary skill in the art at the time of invention to add a drain to the outer case of Tyler so as to allow any deleterious water accumulated to discharge as suggested by Hayashi.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zakharyan as applied to claim 10 above.
Zakharyan does not disclose the dimensions of the cells. Changes in size/proportion are not grounds for patentability. See MPEP 2144.04 IV A. It would have been obvious to one having ordinary skill in the art at the time of invention to size the cells of Zakharyan to whichever dimensions appropriate for the usage.

Claims 15, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zakharyan as applied to claims 10 and 25 above, and further in view of Hayashi.
Zakharyan does not disclose a drain. Hayashi—in an invention for a battery pack with inner and outer housings—discloses a drainage device at a bottom portion of the outer housing so as to allow any accumulated moisture to discharge (paragraph 8). It would have been obvious to one having ordinary skill in the art at the time of invention .

Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zakharyan as applied to claims 10 and 25 above, respectively, and further in view of Tyler.
Zakharyan discloses an O-ring but not a gasket. Tyler—in an invention for a battery pack with inner and outer housings—discloses a gasket with sealing ring so as to more effectively and hermetically seal the battery terminal (paragraph 9). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a gasket for the O-ring of Zakharyan for a more effective seal as suggested by Tyler.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725